1
2
3
4
5
6                        IN THE UNITED STATES DISTRICT COURT
7                               FOR THE DISTRICT OF ARIZONA
8
9    Dowan Hall,                                       No. CV-17-04118-PHX-JJT (MHB)
10                   Petitioner,                       ORDER
11   v.
12   Charles L. Ryan, et al.,
13                   Respondents.
14
15          At issue is the Report and Recommendation (“R&R”) (Doc. 12) submitted by
16   United States Magistrate Judge Michelle H. Burns, recommending that the Court deny and
17   dismiss as untimely the Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254.
18   (Doc. 1.) In the R&R, Judge Burns warned the parties they had fourteen days after its
19   issuance on November 30, 2018, to file any objections thereto, and if none were filed, the
20   Court may accept the R&R without further review. (Doc. 12 at 7-8.) United States v. Reyna-
21   Tapia, 328 F.3d 1114, 1121, 1128 (9th Cir. 2003). Petitioner has filed no objections and
22   the time to do so has long passed. The Court is thus entitled to accept the R&R and dismiss
23   the Petition.
24          Even upon an independent review of the merits, however, the Court concludes Judge
25   Burns’ analysis and recommendation are correct. The Arizona Court of Appeals affirmed
26   Petitioner’s convictions and sentences November 4, 2010. They became final for purposes
27   of seeking collateral review thirty days later—on December 6, 2010. The limitations period
28   for initiating these proceedings started running that day, and expired one year later absent
1    tolling, on December 6, 2011. Petitioner did not file his Petition until November 8, 2017.
2    His Petition is thus nearly six years late and he presents no basis for the application of
3    statutory or equitable tolling of that deadline, as Judge Burns concluded.
4           IT IS ORDERED adopting in full the R&R in this matter. (Doc. 12.)
5           IT IS FURTHER ORDERED denying and dismissing with prejudice the Petition
6    for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254. (Doc. 1.)
7           IT IS FURTHER ORDERED denying a Certificate of Appealability or leave to
8    proceed in forma pauperis on appeal. The Court finds the dismissal of the Petition is
9    justified by a plain procedural bar, and that jurists of reason would not find the procedural
10   ruling debatable.
11          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this matter.
12          Dated this 11th day of February, 2019.
13
14                                          Honorable John J. Tuchi
                                            United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
